                                      Case 1:21-cv-00132 Document
                                                           C L E R K =S O2F FIFiled
                                                                               CE   01/15/21 Page 1 of 1                                                                 C O- 9 3 2
                                                                       U NI T E D S T A T E S DI S T RI C T C O U R T                                                    R e v. 4/ 9 6
                                                                       F O R T H E DI S T RI C T O F C O L U M BI A

                                              N O TI C E O F D E SI G N A TI O N O F R E L A T E D CI VI L C A S E S P E N DI N G
                                                        I N T HI S O R A N Y O T H E R U NI T E D S T A T E S C O U R T

                                                                                                                                               Ci vil A cti o n N o. _ _ _ _ _ _ _ _ _ _
                                                                                                                                               ( T o b e s u p pli e d b y t h e Cl er k)

N O TI C E T O P A R TI E S:

               P urs u a nt t o R ul e 4 0. 5( b)( 2), y o u ar e r e q uir e d t o pr e p ar e a n d s u b mit t his f or m at t h e ti m e of fili n g a n y ci vil a cti o n w hi c h is
r el at e d t o a n y p e n di n g c as es or w hi c h i n v ol v es t h e s a m e p arti es a n d r el at es t o t h e s a m e s u bj e ct m att er of a n y dis miss e d r el at e d c as es.
T his f or m m ust b e pr e p ar e d i n s uffi ci e nt q u a ntit y t o pr o vi d e o n e c o p y f or t h e Cl er k =s r e c or ds, o n e c o p y f or t h e J u d g e t o w h o m t h e
c as es is assi g n e d a n d o n e c o p y f or e a c h d ef e n d a nt, s o t h at y o u m ust pr e p ar e 3 c o pi es f or a o n e d ef e n d a nt c as e, 4 c o pi es f or a t w o
d ef e n d a nt c as e, et c.

N O TI C E T O D E F E N D A N T:

              R ul e 4 0. 5( b)( 2) of t his C o urt r e q uir es t h at y o u s er v e u p o n t h e pl ai ntiff a n d fil e wit h y o ur first r es p o nsi v e pl e a di n g or m oti o n
a n y o bj e cti o n y o u h a v e t o t h e r el at e d c as e d esi g n ati o n.

N O TI C E T O A L L C O U N S E L

             R ul e 4 0. 5( b)( 3) of t his C o urt r e q uir es t h at as s o o n as a n att or n e y f or a p art y b e c o m es a w ar e of t h e e xist e n c e of a r el at e d c as e
or c as es, s u c h att or n e y s h all i m m e di at el y n otif y, i n writi n g, t h e J u d g es o n w h os e c al e n d ars t h e c as es a p p e ar a n d s h all s er v e s u c h n oti c e
o n c o u ns el f or all ot h er p arti es.
                                                                                   _______________

T h e pl ai ntiff , d ef e n d a nt or c o u ns el m ust c o m pl et e t h e f oll o wi n g:

I.            R E L A TI O N S HI P O F N E W C A S E T O P E N DI N G R E L A T E D C A S E( S).

             A n e w c as e is d e e m e d r el at e d t o a c as e p e n di n g i n t his or a n ot h er U. S. C o urt if t h e n e w c as e: [ C h e c k a p pr o pri at e b o x( e =s)
             b el o w.]

                       ✘       (a)            r el at es t o c o m m o n p ro p ert y

                       ✘8      (b)            in v o lv es c o m m o n issu es of fa ct

                       ✘
                       8       (c)            g ro w s o u t of th e sa m e e v e n t or tr an sa cti o n

                       ✘       (d )           in v o lv es t h e v a lid it y o r in frin g e m e n t o f th e s a m e p a t en t

                       ✘       (e)            is fil e d b y th e s a m e p ro s e litig a n t

2.           R E L A TI O N S HI P O F N E W C A S E T O DI S MI S S E D R E L A T E D C A S E( E S)

             A n e w c as e is d e e m e d r el at e d t o a c as e dis miss e d, wit h or wit h o ut pr ej u di c e, i n t his or a n y ot h er U. S. C o urt, if t h e n e w c as e
             i n v ol v es t h e s a m e p arti es a n d s a m e s u bj e ct m att er.
                                                                                                         **Note:    Claims
                                                                                                            N ot e: Cl ai ms aagainst
                                                                                                                               g ai nst ZZamani
                                                                                                                                          a m a ni wwere  dismissed
                                                                                                                                                     er e dis  miss e d uunder
                                                                                                                                                                          n d er
             C h e c k b o x if n e w c a se is r el at e d t o a dism isse d c a se:            ✘       FFed.   R. Ci
                                                                                                           e d. R.  Civ.  P. 112(b)(2),
                                                                                                                       v. P.   2( b)( 2), bbut
                                                                                                                                            ut ccase
                                                                                                                                                 as e wwas   ot ddismissed.
                                                                                                                                                        as nnot   is miss e d.

3.            N A M E T H E U NI T E D S T A T E S C O U R T I N W HI C H T H E R E L A T E D C A S E I S FI L E D (I F O T H E R T H A N T HI S
             C O U R T):
              UUNITED
                NI T E D SSTATES
                           T A T E S DI S T RI C T CCOURT
                                     DISTRICT        O U R T FFOR
                                                               O R TTHE
                                                                     H E NNORTHERN
                                                                           O R T H E R N DI S T RI C T OOF
                                                                                         DISTRICT        F TTEXAS,
                                                                                                             E X A S, FFORT
                                                                                                                        O R T WWORTH
                                                                                                                                O R T H DI VI SI O N
                                                                                                                                        DIVISION

4.           C A P TI O N A N D C A S E N U M B E R O F R E L A T E D C A S E( E =S). I F M O R E R O O M I S N E E D P L E A S E U S E O T H E R SI D E.
                A L D E R M A LLABORATORIES,
              GGALDERMA         A B O R A T O RI E S, L. P.                                  G E R M A N T O W N PPROF.
                                                                                             GERMANTOWN            R O F. PPHARMACY,
                                                                                                                            H A R M A C Y, LLLC
                                                                                                                                             L C                             2 0- C V- 1 8 5
                                                      L.P.                              v.                                                                       C .A . N o. 20-CV-185

                            1/ 1 5/ 2 0 2 1
                            1/15/2021                                        Gregory
                                                                         /s/ Gr          E. VVan
                                                                                e g or y E.   a n HHouten
                                                                                                    o ut e n
               D ATE                                                Si g n at ur e of Pl ai ntiff / D ef e n d a nt ( or c o u ns el)
